In an action to recover damages for personal injuries, etc., the defendant Walter Bazemore appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated October 29, 1987, which denied his motion, inter alia, for leave to amend his answer to allege the affirmative defense of the Statute of Limitations and, upon such amendment, for summary judgment.
Ordered that the order is affirmed, with costs.
*693The plaintiffs have pleaded, albeit inartfully, causes of action which sound in both assault and negligence. The summons and complaint were timely served (see, CPLR 203 [b] [5]), and any objections to service were waived. Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.